Exhibit 10.35

LOGO [g82085g86f05.jpg]

July 17, 2008

Mr. Jesse Odom

30 Alfred Lane

New Rochelle, NY 10804

 

  Re: Separation Agreement and Mutual General Release

This Separation Agreement and Mutual General Release (the “Agreement”) is made
between Jesse Odom (“Employee”) and GoAmerica, Inc. (the “Company”) this 17th
day of July, 2008.

1. SEPARATION. Effective July 18, 2008 (the “Termination Date”), Employee and
the Company agree to terminate Employee’s full-time employment, pursuant to
Employee’s offer letter dated December 7, 2007 (“Employment Agreement”), and the
Employment Agreement will be of no further force and effect as of such date,
except for the obligations under the Employee Invention Assignment &
Confidentiality Agreement included therein which shall survive. Effective on the
Termination Date, Employee resigns his position as Senior Vice President and
shall no longer be employed by the Company. The parties desire that Employee
provide transition consulting services to the Company as set forth in Section 2
herein. The parties agree that as of the Termination Date, Employee shall not be
entitled to receive any further benefits or compensation (pursuant to the
Employment Agreement or otherwise), except as specifically identified in this
Agreement.

2. TRANSITIONAL SERVICES & COMPENSATION. Commencing on the Termination Date, the
Company engages Employee as an independent consultant for the period of Monday,
July 21, 2008 through Tuesday, September 30, 2008 (“Part-Time Transition
Period”), unless terminated earlier as a result of a material breach of this
Agreement, on the following terms:

(a) Part-Time Transition Period Salary. The Company shall pay Employee during
the Part-Time Transition Period a consulting fee at the rate of $16,666.67 per
month. Employee shall not be entitled to receive or continue to accrue any
employment-related benefits, such as vacation, holiday, sick pay, bonus, or
other compensation during the Part-Time Transition Period except as set
specifically forth in (b) below.

(b) Medical Benefits and Stock Vesting. The Company will continue to provide
medical insurance to Employee and all currently covered dependents through
July 31, 2008, and thereafter the Company will pay the health insurance premiums
for Employee and all currently insured dependents from August 1, 2008 through
the Part-Time Transition Period. Existing stock options will continue to vest
during the Part-Time Transition Period from July 21,

 

Confidential    Page 1 of 5  



--------------------------------------------------------------------------------

2008 through September 30, 2008. After the Part-Time Transition Period ends,
Employee will have ninety (90) days to exercise his stock options.

(c) Part-Time Transition Services. During the Part-Time Transition Period,
Employee will report to Ahmet Corapcioglu and will provide transition consulting
services as an independent contractor on a full time basis for the period
commencing Monday, July 21, 2008 through Tuesday, September 30, 2008. The
parties agree that after the Part-Time Transition, if mutually agreed by the
parties, the parties may continue their consulting relationship, if they enter
into a separate written independent contractor/consulting agreement identifying
the services to be provided, compensation, and other related material terms.
This possible future consulting agreement does not in any way affect the terms
herein, and both parties agree that they are not relying on or making any
commitment to any such future arrangement in entering into this Separation
Agreement and Mutual General Release.

3. ACCRUED AND SEVERANCE COMPENSATION.

(a) Accrued Compensation. On the Termination Date, or shortly thereafter, the
Company will pay Employee all accrued salary, and all accrued and unused
vacation earned through the Termination Date, subject to standard withholdings.
Employee represents and agrees that, except as expressly provided below, he has
received all compensation owed to him by Company through his Termination Date,
including any and all wages, commissions, bonuses, incentives, stock options,
earned but unused vacation, severance benefits and any other compensation of any
kind to which he was or may have been entitled in connection with his employment
with Company.

(b) Severance Payment. After the Part-Time Transition Period, the Company will
pay Employee severance compensation in a monthly amount of $16,666.67, less
standard withholdings, payable on regularly scheduled Company paydays, for the
period commencing on October 1, 2008 and continuing through September 30, 2009.

(c) Medical Benefits. After the Part-Time Transition Period, the Company will
pay the health insurance premiums for Employee and all currently insured
dependents through July 18, 2009 provided that Employee has made a timely
election to continue such coverage under COBRA. Thereafter, Employee may
continue health insurance by making a timely election to continue such coverage
under COBRA and paying the applicable premiums on a timely basis.

4. EXPENSE REIMBURSEMENTS. Within ten (10) days of the Termination Date,
Employee agrees to submit his final documented expense reimbursement statement,
including all supporting receipts and documentation, reflecting all business
expenses incurred through the Termination Date, if any. The Company will provide
reimbursement for these expenses pursuant to its regular business practices.

5. RETURN OF COMPANY PROPERTY. No later than upon the conclusion of the Part
Time Transition Period, Employee agrees to return to the Company all Company
documents (and all copies thereof) and other Company property which he has in
his possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and

 

Confidential    Page 2 of 5  



--------------------------------------------------------------------------------

forecasts, financial information, specifications, computer-recorded information,
tangible property, including, but not limited to, credit cards, entry cards,
identification badges and keys; and, any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).

6. GENERAL RELEASE.

(a) Mutual Release. Employee does hereby forever irrevocably and unconditionally
fully release and discharge GoAmerica, Inc. and its predecessors, successors,
subsidiaries, and their past and current officers, directors, agents, employees,
partners, shareholders, insurers, affiliates and assigns (collectively referred
to hereafter as “Released Parties”) from any and all causes of action, claims,
suits, demands or other obligations or liabilities of every kind and nature
(including without limitation attorneys’ fees and costs), whether known or
unknown, that Employee ever had, now has, or may in the future have that arose
on or before the date Employee executes this General Release, including but not
limited to all claims regarding any aspect of his employment with any of the
Released Parties, compensation, including, but not limited to any claims for
wages, commissions, stock, bonuses, overtime, vacation pay, expense
reimbursements, or any other form of compensation, the cessation of his
employment, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, all state anti-discrimination laws, labor laws, and wage and
hour laws, the Age Discrimination in Employment Act, 42 U.S.C. § 1981, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, any other
federal, state or local law, regulation or ordinance or public policy, contract,
tort, or property law theory, or any other cause of action whatsoever
(collectively referred to hereafter as the “Claims”). Employee agrees not to sue
or otherwise institute or cause to be instituted or in any way participate in
(except at the request of the Company and except where disallowed by law) legal
or administrative proceedings against any of the Released Parties with respect
to any Claims. Employee understands and agrees that in the event Employee
breaches any provision of this General Release, in addition to any other damages
or relief to which the Released Parties may be entitled, the benefits described
herein may be withheld, rescinded, and/or recovered.

Likewise, the Company does irrevocably and unconditionally hereby fully release
and discharge Employee from any and all causes of action, claims, suits, demands
or other obligations or liabilities of every kind and nature (including without
limitation attorneys’ fees and costs), whether known or unknown, that Company
ever had, now has, or may in the future have that arose on or before the date
Company executes this General Release, including without limitation, all claims
regarding any aspect of the Employee’s employment, the termination of the
parties’ relationship, or any other federal, state or local law, regulation or
ordinance or public policy, contract, tort or property law theory, or any other
cause of action whatsoever that arose on or before the date the Company signs
this Separation Agreement and Mutual General Release (“Employee Claims”).
Company agrees not to sue or otherwise institute or cause to be instituted or in
any way participate in (except at the request of the Employee and except where
disallowed by law) legal or administrative proceedings against Employee with
respect to any Employee Claims. Company understands and agrees that in the event
Company breaches any provision of this General Release, in addition to any other
damages or relief to which the Released Parties may be entitled, the benefits
described herein may be withheld, rescinded, and/or recovered.

 

Confidential    Page 3 of 5  



--------------------------------------------------------------------------------

(b) Older Workers’ Benefit Protection Act Release. The release in this Agreement
includes, but is not limited to, claims arising under federal, state or local
law for age, race, sex or other forms of employment discrimination and
retaliation. In accordance with the Older Workers Benefit Protection Act,
Employee hereby knowingly and voluntarily waives and releases all rights and
claims, known or unknown, arising under the Age Discrimination in Employment Act
of 1967, as amended, which he might otherwise have had against the Released
Parties. Employee is hereby advised that he should consult with an attorney
before signing this Agreement and that he has 21 days in which to consider and
accept this Agreement by signing and returning this Agreement to Andrea Wilson,
the Company’s Senior Vice President—Talent Management. In addition, Employee has
a period of seven days following his execution of this Agreement in which he may
revoke the Agreement. If Employee does not advise Andrea Wilson by a writing
received by her within such seven day period of Employee’s intent to revoke the
Agreement, the Agreement will become effective and enforceable upon the
expiration of the seven days.

7. CONFIDENTIALITY. The provisions of this Agreement shall be held in confidence
by Employee and shall not be publicized or disclosed in any manner whatsoever;
provided, however, that Employee may disclose this Agreement: (a) to his
immediate family; (b) his attorneys, accountants, auditors, tax preparers, and
financial advisors; (c) insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.

8. PROTECTION OF CONFIDENTIAL INFORMATION. Employee acknowledges that during his
employment (including during the Part-Time Transition Period) with the Company
he had and will have access to and become acquainted with confidential,
proprietary, trade secret, and private information related to the Company, its
past and present customers, partners, employees and business contacts, including
without limitation, business methodologies, product information, customer lists
and data, marketing and distribution strategies, financial data and plans, and
other intellectual property. Employee agrees that he will not now or any time in
the future disclose or use, either directly or indirectly, any of such
confidential, proprietary, trade secret, or private information of the Company.
Employee acknowledges that this paragraph supplements and does not supersede any
agreement relating to confidentiality, proprietary information or inventions.

9. NONDISPARAGEMENT. Employee agrees not to disparage the Company or its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation.

10. MISCELLANEOUS. This Agreement, and the Employee Invention Assignment &
Confidentiality Agreement previously entered into by Employee, constitute the
complete, final and exclusive embodiment of the entire agreement between the
parties with regard to this subject matter. It is entered into without reliance
on any promise or representation, written, oral, or implied, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by Employee and the CEO or CFO of the Company. This
Agreement shall bind the heirs, personal representatives, successors and assigns
of both Employee and the Company, and inure to the benefit of both Employee and
the Company, their heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question shall be modified by the court so as to be rendered
enforceable.

 

Confidential    Page 4 of 5  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of this     
th day of July, 2008.

 

GoAmerica, Inc.      Employee

 

    

 

Ahmet Corapcioglu, SVP      Jesse Odom

 

Confidential    Page 5 of 5  